DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 34-39, 43 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Martin et al. (US 2019/0098632) (hereinafter Martin).
Re claim 34, Martin discloses:
“A computerized method of supplementing a first wireless network operated by a mobile network operator (MNO) using a second wireless network operated by a multiple systems operator (MSO), comprising: evaluating at least a portion of the first wireless network and at least a portion the second wireless network with respect to a prescribed area” (Fig. 4, 5; para. 0004, 0005, 0007, 0050, 0051, 0061-0065);
“based at least on the evaluation, determining a need for a first computerized user device, located within the prescribed area and maintaining a connection to the first wireless network, to access the second wireless network; 
allocating a portion of quasi-licensed spectrum of the second wireless network to the first computerized user device” (para. 0070-0072; Fig. 5)
“causing the first computerized user device to transition to communication via at least the portion of the quasi-licensed spectrum” (para. 0072-0073; Fig. 5; wherein the communication being done via the carrier aggregation).
Re claim 43, see claim 34 above for similar claimed subject matter.
Re claim 35, Martin further discloses:
“the connection to the first wireless network is via a first air interface protocol; and the communication via at least the portion of the quasi-licensed spectrum is via a second air interface protocol” (Fig. 4; para. 0022, 0049-0052, 0054)” 
“the causing the first computerized user device to transition comprises instructing the first computerized user device, via at least a connection manager application operative thereon, to invoke establishment of a second connection via the second air interface protocol” (para. 0070).
Re claim 36, Martin further implies the teaching “wherein the evaluating at least a portion the first wireless network and at least a portion of the second wireless network with respect to the prescribed area comprises generating a data structure relating to at least one performance metric of the first and second wireless networks at one or more locations within the prescribed area” in para. 0061-0065, 0049-0051, Fig. 4, 5.
Re claim 37, Martin further implies the teaching of “wherein the generating the data structure comprises generating a heat map indicative of a signal strength of the at least portions first and second wireless networks at the one or more locations” in para. 0062.
Re claim 38, Martin further discloses “wherein the evaluating comprises

measuring radio frequency signal characteristics via one or more wireless access nodes of at least one of the first wireless network or the second wireless network” in para. 0061-0063.
Re claim 39, Martin further implies “wherein the determining the need for the first computerized user device to access the second wireless network comprises:
determining that the first computerized user device is connected to the first wireless network; and accessing data relating to a prescribed relationship between the MNO and the MSO” in para. 0049-0050, 0052, 0061-0064.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23, 24, 29-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martin in view of Tomici et al. (US 9,526,056) (hereinafter Tomici).
Re claim 23, Martin discloses:
“at least one wireless interface;
a digital processor apparatus in data communication with the at least one wireless interface” (Fig. 4; para. 0053, 0055, 0056);
“a storage apparatus in data communication with the digital processor apparatus, the storage apparatus comprising a computer program configured to, when executed on the digital processor apparatus, implement wireless connection management logic of the computerized client device to:
obtain first data relating to at least one performance metric of at least a portion of a first wireless access network configured to use quasi-licensed radio frequency (RF) spectrum;
obtain second data relating to at least one performance metric of at least a portion of a second wireless access network configured to use licensed RF spectrum;
cause evaluation of the first data and second data; and based at least on the evaluation, cause selection of one of the first wireless access network or the second wireless access network, for at least providing digital services to the computerized client device” in Fig. 4, 5; para. 0039, 0047-0052, 0055-0056, 0059-0075; wherein all secondary networks teaches the “first wireless access network”; the combined initial network (primary) and secondary resources teaches the “second wireless access network”; channel quality related to secondary network (para. 0061, 0062, 0067) teaches “first data”; and the overall measurement of the radio usage teaches the “second data”; and select one of the plurality of potential configurations to be used therefrom (Fig. 5, T6).
Martin differs from the claimed invention in that it does not explicitly disclose the above underlined claimed subject matter.  Further, Martin discloses mobility management entity (MME), serving gateway (S-GW) (para. 0052).
Tomici, in similar field of endeavor, discloses such MME and/or S-GW include storing device (col. 7, line 24-48).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the filing to have replaced the known MME and/or S-GW from Tomici into Martin and the same result would have been expected.
Re claim 24, Martin further suggests the teaching of “wherein the at least one metric comprises a quality of service (QoS) related metric, and wherein the connection management logic is configured to conduct the evaluation using third data relating to one or more QoS policies associated with the computerized client device” in para. 0062, 0067, 0068.
Re claim 29, Martin further suggests “wherein: the first data and second data each comprise data related to wireless signal strength of the at least portions of the first and second wireless access networks, respectively, at a then-current location of the computerized client device; and wherein the computer program is further configured to, when executed on the digital processor apparatus, cause the connection management logic to conduct the evaluation by at least comparing at least portion of the first data with at least portion of the second data” in para. 0061-0063.
Re claim 30, Martin further suggests “wherein the at least one performance metric and the at least one performance each comprise at least one of: (1) wireless signal strength at a then-current location of the computerized client device, or (11) available data bandwidths of the first and second wireless access networks, the available data bandwidths signaled by first and second access nodes of the first and second wireless access networks, respectively.” in para. 0061-0062.
Re claim 31, Martin further implies “wherein the first data and second data relating to the at least one performance metric comprises data indicative of available data bandwidth, the data indicative of available data bandwidth signaled by first and second access nodes of the first and second wireless access networks, respectively” in para. 0063-0064.
6.	Claims 40-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martin in view of Badic .
Re claim 40, Martin discloses almost all claimed subject matter in claim 40, as stated above, except for “wherein the determining the need for the first computerized user device to access the second wireless network comprises accessing at least one database to determine that the first computerized user device is associated with a subscriber of the MSO.”
Badic, in similar field of endeavor, discloses utilization of “database” in Fig. 5; para. 0061, 0075.
Martin suggests use of storage (para. 0052), therefore, it would have been obvious to a person of ordinary skill in the art at the time of the filing to have incorporated such teaching from Badic into Martin to provide a remote storage with the benefit, i.e. of fewer resources to be maintained the communication device.
Re claim 41, Badic further discloses “establishing a data connection between at least portions of a core portion of the first wireless network and a core portion of the second wireless network; and providing at least one of voice and data services to the first computerized user device using a Citizens Broadband Radio Service (CBRS) access node associated with the second wireless network and the data connection” in para. 0063-0064.
Allowable Subject Matter
7.	Claims 25-28, 32, 33, 42, 44 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sevindik et al. – U S 2022/0183093
Khalid et al. – US 2021/0219303
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAC V HA whose telephone number is (571)272-3040.  The examiner can normally be reached on 7-3:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on 571-272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAC V HA/           Primary Examiner, Art Unit 2633